NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with Fed. R. App. P. 32.1




                    United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                   Submitted March 23, 2011*
                                    Decided March 25, 2011


                                              Before

                              FRANK H. EASTERBROOK, Chief Judge

                              MICHAEL S. KANNE, Circuit Judge

                              DIANE S. SYKES, Circuit Judge


No. 10-2447                                                     Appeal from the United
                                                                States District Court for the
CONSTANCE RAMSAY,                                               Northern District of Illinois,
     Plaintiff-Appellant,                                       Eastern Division.
               v.
                                                                No. 09 C 2779
JUDITH MAYER, et al.,                                           Virginia M. Kendall, Judge.
      Defendants-Appellees.


                                               Order

    When Betty Bell turned 65 in April 2004, she continued working at the Tabor Hills
Nursing Home. Because 65 was Bell’s normal retirement age under her employer’s pen-
sion plan, she had an option to accept a lower pension (or lump-sum distribution) for
herself, in exchange for benefits to her survivors. She did not elect that option, so under
the pension plan her three adult children were eligible for a death benefit but not for a
share of Bell’s retirement annuity. (Bell was a widow; we need not discuss how the lack
of an election would have affected a living spouse.) In June 2004 Bell died of a heart at-
tack. The plan’s administrator distributed the death benefit to Bell’s children but did not
commence a survivors’ annuity.


   * After examining the briefs and the record, we have concluded that oral argument is unnecessary.
See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 10-2447                                                                             Page 2

    Bell’s three children filed this suit under the Employee Retirement Income Security
Act. They contended that they are entitled to annuities as her surviving relatives. They
concede that Bell never told the pension plan that she was electing the survivors’-
benefit option. But, according to the complaint, the nursing home failed to alert Bell
“adequately” when she turned 65 that she was entitled to provide benefits to her off-
spring by agreeing to accept a lower monthly payment for herself. The children ex-
pressed confidence that Bell would have made the choice favorable to them. They did
not, however, present any evidence to that effect from Bell herself; they simply ex-
pressed confidence that their mother would have made this choice had the employer
asked “adequately” (whatever that may mean). The district court dismissed the com-
plaint on the ground that plaintiffs are not “beneficiaries”, see 29 U.S.C. §§ 1002(8),
1132(a)(3), and therefore cannot sue under ERISA. 2010 U.S. Dist. LEXIS 8 (N.D. Ill. Jan.
4, 2010). Bell’s election of survivors’ benefits would have made them beneficiaries, the
judge stated; a legal rule requiring the plan to grant benefits despite the absence of an
election also would create beneficiary status. But neither an actual election nor a legal
rule supports plaintiffs’ claim to benefits, the judge concluded.

    Constance Ramsay, one of the three plaintiffs, filed a notice of appeal. Ramsay may
believe that the notice covers her siblings too. The caption includes “et al.” after Ram-
say’s name, and the body of the notice refers to “appellants.” But it is signed by Ramsay
alone. Because she is not a lawyer, she is not entitled to represent anyone else. The no-
tice of appeal therefore presents only Ramsay’s personal claim.

   Another procedural matter requires brief attention. The district judge stated that, be-
cause plaintiffs are not “beneficiaries” under ERISA, they lack “standing.” The opinion
concludes:

     Because Plaintiffs lack standing to bring suit under ERISA, this Court lacks
     subject matter jurisdiction to hear their claims. Defendants’ Motion to Dismiss
     are [sic] therefore granted, and the Complaint is dismissed with prejudice.

If plaintiffs indeed lack standing, and there is no jurisdiction, then dismissal must be
without prejudice; a court cannot adjudicate a claim over which it lacks jurisdiction. See
Steel Co. v. Citizens for Better Environment, 523 U.S. 83 (1998). But there is no problem
with standing in this suit. The three elements of standing—injury in fact, causation, and
redressability, see Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–62 (1992)—are present.
If plaintiffs are not “beneficiaries,” then their claim fails on the merits; and if their claim
succeeds on the merits, then they are “beneficiaries” too. The district court is authorized
to decide whether plaintiffs win or lose. Thus subject-matter jurisdiction exists, the deci-
sion is substantive, and, if the district judge is right that plaintiffs do not have a valid
claim for relief, dismissal with prejudice is appropriate. Because the judgment is correct,
even though the “jurisdictional” characterization is not, we need not remand. See Morri-
son v. National Australia Bank Ltd., 130 S. Ct. 2869, 2876–77 (2010).
No. 10-2447                                                                          Page 3

     The controlling principle in this case is the statutory rule that pension plans must
implement the documents (including participants’ elections) that are on file. 29 U.S.C.
§1104(a)(1)(D). Arguments that something different should have been filed, or a differ-
ent choice made, do not change what was actually done. See, e.g., Kennedy v. DuPont
Savings & Investment Plan, 129 S. Ct. 865 (2009); Egelhoff v. Egelhoff, 532 U.S. 141 (2001).
To become beneficiaries under this plan, plaintiffs needed Bell to sign the appropriate
election form. Bell did not do so. The soundness of a pension plan depends on respect-
ing choices actually made (or omitted). Because Bell did not elect survivors’ benefits,
her own monthly pension was higher. Fate decreed that Bell would live for only two
more months and thus not enjoy those benefits for the time she anticipated; but, if plain-
tiffs are right, they would be entitled to survivors’ benefits even if Bell had received the
enhanced pension for 30 years. The choice between higher monthly benefits and survi-
vors’ benefits is a tradeoff; pension plans cannot be required to pay both the higher
monthly benefits to participants and the survivors’ benefits to the participants’ relatives,
based on nothing more than the survivors’ assertion that this is what the (deceased)
participant really wanted. Documents on file prevail over beliefs about participants’
mental states. That fundamental norm of pension administration supports the district
court’s decision.

  This also means that the district judge did not err in declining plaintiffs’ request to
amend their complaint. Amendment would have been futile.

                                                                                 AFFIRMED